 In the Matter of BURTON-DIXIE CORPORATIONandMATTRESS,SPRING &BEDDINGWORKERSLOCAL185 OF UPHOLSTERERS INTERNATIONALUNION OF NORTH AMERICA, AFFILIATED WITH THE A. F. OF L.Case No. R-1676.Decided March 8, 1940Bedding and Furniture Manufacturing Industry-Investigation of Representa-tives: controversy concerning representation of employees:refusal of employerto recognize petitioning union ; controversy concerning appropriateunit-UnitAppropriate for Collective Bargaining:all employees in metal department exclu-sive of office employees and foremen,subject to revision in accordance withchange in state of self-organization of employees-ElectionOrderedMr. Charles F. McErlean,for the Board.Messrs. Fyffe cC Clarke,byDavid R. Clarke,of Chicago, Ill., forthe Company.Mr. William G. Tate,of Chicago, Ill., for Local 185.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 31, 1939, Mattress, Spring & Bedding Workers Local185 of Upholsterers International Union of North America, affiliatedwith the American Federation of Labor, herein called Local 185, filedwith the Regional Director for the Thirteenth Region (Chicago,Illinois), a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the metal divi-sionof Burton-Dixie Corporation, Chicago, Illinois, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National LaborRelationsAct, 49 Stat. 449, herein called the Act.On December 26, 1939, theNational Labor Relations Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On December 28, 1939, the Regional Directorissueda notice ofhearing, copies of which were duly served upon the Company and21 N. L. R. B, No. 30.289 290DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 185.Pursuant to notice a hearing was held on January 8, 1940,before Joseph L. Maguire, the Trial Examiner duly designated by theBoard.The Board and the Company were represented by counsel,and Local 185, by its representative.All parties participated in thehearing, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to produce evidence bearing uponthe issues.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsno prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY'Burton-Dixie Corporation is a Delaware corporation with its prin-cipal office in Chicago, Illinois, and a plant in said city with whichthis proceeding is concerned.The Company is engaged in the manu-facture of studio couches, love-seat beds, ]read-board beds, bed springs,gliders innerspring mattresses, pillows, comforters, and various linesof metal beds and lounging furniture.The principal raw materialsused by the Company in the manufacture of its products are steelsprings, flat and rolled steel, feathers, canvas, and textiles.Duringthe year ending November 30, 1939, the Company expended approxi-mately $1,800,000.00 for raw materials, about 75 per cent of whichwere purchased outside of Illinois, and its sales of finished productsaggregated approximately $3,500,000.00 in value, approximately 60per cent of which were shipped outside of Illinois.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVEDMattress,Spring & BeddingWorkersLocal 185 of UpholsterersInternational Union of North America is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring the latter part of 1939, Local 185 began organizational,activities among employees of the metal department of the Company's'These findings are based on a stipulation of facts enteredinto bycounsel for theBoard andcounsel for the Company BURTON-DIXIE CORPORATION291plant and sought recognition as the bargaining representative of suchemployees.The Company refused recognition on the ground that theunit claimed by Local 185 was not appropriate for collective bargain-ing purposes.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITLocal 185 contends that the metal department of the Company'splant, exclusive of office employees and foremen in that department,constitutes a unit appropriate for the purposes of collective bargain-ing.The Company contends that the entire plant should constitutethe appropriate unit.In the manufacture of its products, the operations of the Company-ire conducted under four major divisions in which approximately 900persons are employed.The four divisions are the feather and downdivision, the mill division, the innerspring division, and the beddingdivision.The feather and down division manufactures pillows andcomforters; the mill division produces mats and materials used inupholstering ; the innerspring division is engaged in the production ofspring coils used in mattresses, pads, and studio couches. The beddingdivision 2 performs a variety of operations : it incorporates into mat-tresses, pads, and studio couches, the coil springs which are manufac-tured in the innerspring division ; it upholsters with material obtainedfrom the mill division, the metal frames which are made in the metaldepartment," and it assembles or upholsters box springs.42This large division of the Company's plant apparently includes the mattress and box-springs departments(about 200 employees),the upholstering department(about 100employees), and the metal department (126 employees)3Geographically, the metal department is separated by a city block and several build-ings from the rest of this divisionThe reason for including it in this division, whilemaintaining the manufacture of innersprings as an entire, separate division is not clearThe innerspring division is smaller than the metal department,it is nearei to the mainpart of the bedding division,it is intimately associated isith the operations of that divi-son, and it is not set off by itself as is the metal depaitment4 The record does- not disclose with pi ecision the various functions and interrelationsof the departments with respect to the individual products 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe metal department, claimed by Local 185 to be the appropriateunit, is the only production department in its building. It utilizesseparate entrances, time clock, and shipping room. It manufacturesbed springs, and frames for gliders, chaises, chaisettes, box springs,studio couches, and love seats, more or less as consumption requires.Many of these articles are then removed to other departments or otherplants for completion, while in the case of others, nothing remains tobe done to prepare them for consumer use." Completion of the articlesusually consists of upholstery work, and the fitting of cotton-filledpads or innerspring pads to the metal frames.The basic rates of payand working conditions are the same, generally, throughout the plant,although there is practically no interchange of employees betweendepartments.Local 185, which admits all the Company's production employees tomembership, began its organizational activity among the Company'semployees in the "last quarter" of 1939.Local 185 organized themetal department firsts before directing its effort to the other eligibleemployees in the plant 7 although ultimately it intends to seek to rep-resent all the Company's employees.While the Company's entire plant could properly constitute anappropriate bargaining unit, as the Company contends and as Local185 concedes, there are in our opinion sufficient differences, functionaland otherwise, between the metal department and the remainder ofthe plant to warrant upon the basis of the present state of organiza-tion of the plant and the desires of the only union involved, the estab-lishment of the metal department as an appropriate unit and thusneither deny nor postpone collective bargaining for the metal-depart-ment employees who have already manifested a desire for it.8Such adetermination is subject to revision in accordance with changes in thestate of self-organization of the employees 9 concerned.We find that all employees in the metal department of the Company,exclusive of office employees and foremen, constitute a unit appro-priate for the purposes of collective bargaining and that said unit will5Apparently all-metal furniture and bed springs are completed articles when they leavethe metaldepartment.6Local 185 claims to represent 98 per cent of the employees in this department7By issuing invitations to attend its meetingsLocal 185has secured membership ofabout 100 employees in the Company's other departments8 SeeMatter of R. C A. Communications, IncandAmerican Radio Telegraphists'As-sociation,2 N. L R. B 1109,where we designated the "live traffic"employees as theappropriate unit in order that they "should not be denied the benefits of the Act until allthe employees of the Company throughout the country are organized " But cfMatter ofTourea Packing Company, a corporationandAmalgamated Meat Cutters and ButcherWorkmen of North America, Local 313,12 N L R B 1083. where under the facts of thatcase v,e did not regard 5 departments out of more than 15 as an appropriate bargainingunit°SeeMatter of Ryan Aeronautical CoandUnited All cm aft11'eldeisof America, Inc.15 N L R B. 812 BURTON-DIXIE CORPORATION293insure to the employees of the Company the full benefit of their rightto self-organization and to collective bargaining and will otherwiseeffectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESA representative of Local 185 testified that 98 per cent of the Com-pany's employees in the metal department are members of Local 185but offered no additional proof of such claim, which the Companychallenged.We find, therefore, that an election by secret ballot isnecessary to resolve the question concerning representation.Neither the Company nor Local 185 expressed a preference inregard to eligibility to participate in an election.We shall thereforeadopt a current pay roll and direct that all those persons within theappropriate unit on the Company's pay roll next preceding the dateof our Direction of Election herein shall be eligible to vote in theelection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Burton-Dixie Corporation, Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All the employees in the metal department of the Company,exclusive of office employees and foremen, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Burton-Dixie Corporation, Chicago, Illinois, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this hatter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,283032-41-vol. 21--20 '294DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the metal-department employees of the Company on the payroll next preceding this Direction including those who are not workingbecause they are ill or on vacation and employees who are temporarilylaid off, but excluding office employees and foremen, to determinewhether or not they wish to be represented by Mattress, Spring & Bed-ding Workers Local 185 of Upholsterers International Union of NorthAmerica, affiliated with the A. F. of L., for the purposes of collectivebargaining.